Case 1:19-cv-01472-AMD-LB Document 17 Filed 06/05/19 Page 1 of 3 PageID #: 95



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 TODD C. BANK, Individually and on Behalf
 of All Others Similar Situated,

                  Plaintiff,

 v.                                                      Case No. 1:19-CV-01472-AMD-LB

 VERDE ENERGY USA, INC.,

                  Defendant.


                                 RULE 26(f) MEETING REPORT

CASE NAME: Bank v. Verde Energy USA, Inc.

DOCKET NO.: 1:19-cv-01472-AMD-LB ___

Have the parties met and conferred? Yes        Date? 5/28/19 __

Date the Rule 26(a)(1) initial disclosures were exchanged? June 5, 2019

                                      Proposed Discovery Plan

      1. Deadline for parties to provide properly executed authorizations/releases: N/A

      2. Deadline to join new parties or amend the pleadings: 7/12/19 _

      3. Should any changes be made in the limitations on discovery imposed under the Federal
         Rules of Civil Procedure or by local rule?1 Yes __ No X

      4. Deadline to file any protective order: 7/26/19 __

      5. The parties shall complete all fact discovery by: 1/17/20

      6. The parties shall complete expert discovery, if necessary, by: 3/02/20

      7. The parties shall file any pre-motion conference request by:2 3/30/20

      8. Should the Court hold an early settlement conference in this action?3 Yes __ No X

      9. Have the parties agreed to a plan regarding electronic discovery?4 Yes No X
Case 1:19-cv-01472-AMD-LB Document 17 Filed 06/05/19 Page 2 of 3 PageID #: 96



      ** In light of a prior settlement agreement between the Parties, which the Parties mutually
      agree should be adjudicated before conducting any written or electronic discovery on the
      underlying merits of the case, the Parties mutually request that discovery be stayed until the
      Court has an adequate opportunity to set a briefing schedule for and rule on Defendant’s
      Motion for Summary Judgment regarding the application of the release in the settlement
      agreement and Plaintiff’s corresponding response.

      10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?5
             (Answer no if any party declines to consent without indicating which party has
             declined) Yes __ No X

1
  If yes, the parties should be prepared to address the proposed changes at the initial conference.
2
  The parties are reminded to comply with the individual rules of the presiding district court judge.
3
  Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
be prepared to explain their reasons to the Court.
4
  If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
5
  The fillable consent form AO 85 is available at https://www.nyed.uscourts.gov/forms/all-
forms/general_forms and must be signed by all parties and filed electronically.


Respectfully Submitted,

    /s/ Todd C. Bank                                 /s/ Michelle D. Pector

    Todd C. Bank,                                    Michelle D. Pector*
    Attorney at Law, P.C.                            michelle.pector@morganlewis.com
    119-40 Union Turnpike                            Morgan, Lewis & Bockius LLP
    Fourth Floor                                     1000 Louisiana Street, Suite 4000
    Kew Gardens, New York                            Houston, TX 77002
    11415                                            Phone: (713) 890-5000
    Phone: (718) 520-7125
                                                     Ezra Dodd Church*
    Counsel to Plaintiff/                            ezra.church@morganlewis.com
    Counterclaim Defendant                           Morgan, Lewis & Bockius LLP
                                                     1701 Market Street
                                                     Philadelphia, Pennsylvania 19103
                                                     Phone: (215) 963-5000

                                                     *Admitted pro hac vice

                                                     Regina Schaffer-Goldman
                                                     regina.schaffer-
                                                     goldman@morganlewis.com
                                                     Morgan, Lewis & Bockius LLP
                                                     101 Park Avenue
                                                     New York, NY 10178
                                                     Phone: (212) 309-6000
Case 1:19-cv-01472-AMD-LB Document 17 Filed 06/05/19 Page 3 of 3 PageID #: 97



                                    Attorneys for Defendant/
                                    Counterclaim Plaintiff Verde
                                    Energy USA, Inc.
